COPART, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is dated as of [insert date],
and is between Copart, Inc., a Delaware corporation (the “Company”), and [insert
name of indemnitee] (“Indemnitee”).

RECITALS

A. Indemnitee’s service to the Company substantially benefits the Company.

B. Individuals are reluctant to serve as directors or officers of corporations
or in certain other capacities unless they are provided with adequate protection
through insurance or indemnification against the risks of claims and actions
against them arising out of such service.

C. Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and any insurance as adequate under the
present circumstances, and Indemnitee may not be willing to serve as a director
or officer without additional protection.

D. In order to induce Indemnitee to continue to provide services to the Company,
it is reasonable, prudent and necessary for the Company to contractually
obligate itself to indemnify, and to advance expenses on behalf of, Indemnitee
as permitted by applicable law.

E. This Agreement is a supplement to and in furtherance of the indemnification
provided in the Company’s certificate of incorporation and bylaws, and any
resolutions adopted pursuant thereto, and this Agreement shall not be deemed a
substitute therefor, nor shall this Agreement be deemed to limit, diminish or
abrogate any rights of Indemnitee thereunder.

The parties therefore agree as follows:

1.                    Definitions.

(a)                 A “Change in Control” shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:

                                                                               
(i)            Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities;

                                                                             
(ii)            Change in Board Composition. During any period of two
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Company’s board of directors, and any new directors (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose
election by the board of directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Company’s
board of directors;




--------------------------------------------------------------------------------


                                                                            
(iii)            Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;

                                                                           
(iv)            Liquidation. The approval by the stockholders of the Company of
a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and

                                                                             
(v)            Other Events. Any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.

For purposes of this Section 1(a), the following terms shall have the following
meanings:

(1)                “Person” shall have the meaning as set forth in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended;
provided, however, that “Person” shall exclude (i) the Company, (ii) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(2)                “Beneficial Owner” shall have the meaning given to such term
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended; provided,
however, that “Beneficial Owner” shall exclude any Person otherwise becoming a
Beneficial Owner by reason of (i) the stockholders of the Company approving a
merger of the Company with another entity or (ii) the Company’s board of
directors approving a sale of securities by the Company to such Person.

(b)                “Corporate Status” describes the status of a person who is or
was a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary of the Company or any other Enterprise.

(c)                “DGCL” means the General Corporation Law of the State of
Delaware.

(d)                “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

(e)                “Enterprise” means the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary.

(f)                 “Expenses” include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding. Expenses also


-2-

--------------------------------------------------------------------------------


include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond or other appeal bond or their
equivalent, and (ii) for purposes of Section 12(c), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company. Expenses, however, shall
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.

(g)                “Independent Counsel” means a law firm, or a partner or
member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to represent
(i) the Company or Indemnitee in any matter material to either such party (other
than as Independent Counsel with respect to matters concerning Indemnitee under
this Agreement, or other indemnitees under similar indemnification agreements),
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(h)                “Proceeding” means any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or proceeding, whether brought in
the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including any appeal therefrom and
including without limitation any such Proceeding pending as of the date of this
Agreement, in which Indemnitee was, is or will be involved as a party, a
potential party, a non-party witness or otherwise by reason of (i) the fact that
Indemnitee is or was a director or officer of the Company, (ii) any action taken
by Indemnitee or any action or inaction on Indemnitee’s part while acting as a
director or officer of the Company, or (iii) the fact that he or she is or was
serving at the request of the Company as a director, trustee, general partner,
managing member, officer, employee, agent or fiduciary of the Company or any
other Enterprise, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification or
advancement of expenses can be provided under this Agreement.

(i)                  Reference to “other enterprises” shall include employee
benefit plans; references to “fines” shall include any excise taxes assessed on
a person with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

2.                    Indemnity in Third-Party Proceedings. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 2 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 2, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that his or her conduct was
unlawful.


-3-

--------------------------------------------------------------------------------


3.                   Indemnity in Proceedings by or in the Right of the Company.
The Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 3 in respect of any claim, issue
or matter as to which Indemnitee shall have been adjudged by a court of
competent jurisdiction to be liable to the Company, unless and only to the
extent that the Delaware Court of Chancery or any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such expenses as the Delaware
Court of Chancery or such other court shall deem proper.

4.                   Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. To the extent that Indemnitee is a party to or a participant
in and is successful (on the merits or otherwise) in defense of any Proceeding
or any claim, issue or matter therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith. To the extent permitted by
applicable law, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, in defense of one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with (a) each successfully resolved
claim, issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issuer or matter. For purposes of this section, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

5.                   Indemnification for Expenses of a Witness. To the extent
that Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
to the extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

6.                    Additional Indemnification.

(a)                 Notwithstanding any limitation in Sections 2, 3 or 4, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is, or is threatened to be made, a party to or a participant
in any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
his or her behalf in connection with the Proceeding or any claim, issue or
matter therein.

(b)                 For purposes of Section 6(a), the meaning of the phrase “to
the fullest extent permitted by applicable law” shall include, but not be
limited to:

                                                                               
(i)            the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and

                                                                             
(ii)            the fullest extent authorized or permitted by any amendments to
or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.


-4-

--------------------------------------------------------------------------------


7.                    Exclusions. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any Proceeding (or any part of any Proceeding):

(a)                 for which payment has actually been made to or on behalf of
Indemnitee under any statute, insurance policy, indemnity provision, vote or
otherwise, except with respect to any excess beyond the amount paid;

(b)                 for an accounting or disgorgement of profits pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of federal, state or local statutory law or common law, if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements);

(c)                 for any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Securities Exchange Act of 1934, as amended (including
any such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), if Indemnitee is held liable therefor (including pursuant
to any settlement arrangements);

(d)                 initiated by Indemnitee, including any Proceeding (or any
part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees, agents or other indemnitees, unless (i) the
Company’s board of directors authorized the Proceeding (or the relevant part of
the Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, (iii) otherwise authorized in Section 12(c) or
(iv) otherwise required by applicable law; or

(e)                 if prohibited by applicable law.

8.                    Advances of Expenses. The Company shall advance the
Expenses incurred by Indemnitee in connection with any Proceeding, and such
advancement shall be made as soon as reasonably practicable, but in any event no
later than 30 days, after the receipt by the Company of a written statement or
statements requesting such advances from time to time (which shall include
invoices received by Indemnitee in connection with such Expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free and made without regard to
Indemnitee’s ability to repay such advances. Indemnitee hereby undertakes to
repay any advance to the extent that it is ultimately determined that Indemnitee
is not entitled to be indemnified by the Company. This Section 8 shall not apply
to the extent advancement is prohibited by law and shall not apply to any
Proceeding for which indemnity is not permitted under this Agreement, but shall
apply to any Proceeding referenced in Section 7(b) or 7(c) prior to a
determination that Indemnitee is not entitled to be indemnified by the Company.

9.                    Procedures for Notification and Defense of Claim.

(a)                 Indemnitee shall notify the Company in writing of any matter
with respect to which Indemnitee intends to seek indemnification or advancement
of Expenses as soon as reasonably practicable following the receipt by
Indemnitee of notice thereof. The written notification to the Company shall
include, in reasonable detail, a description of the nature of the Proceeding and
the facts underlying the Proceeding. The failure by Indemnitee to notify the
Company will not relieve the Company from any liability which it may


-5-

--------------------------------------------------------------------------------


have to Indemnitee hereunder or otherwise than under this Agreement, and any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
any rights, except to the extent that such failure or delay materially
prejudices the Company.

(b)                If, at the time of the receipt of a notice of a Proceeding
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to the insurers in accordance with the procedures set forth in
the applicable policies. The Company shall thereafter take all
commercially-reasonable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(c)                In the event the Company may be obligated to make any
indemnity in connection with a Proceeding, the Company shall be entitled to
assume the defense of such Proceeding with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election to do so. After delivery of such notice, approval
of such counsel by Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee for any fees or expenses of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding.
Notwithstanding the Company’s assumption of the defense of any such Proceeding,
the Company shall be obligated to pay the fees and expenses of Indemnitee’s
counsel to the extent (i) the employment of counsel by Indemnitee is authorized
by the Company, (ii) counsel for the Company or Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense such that Indemnitee needs to be
separately represented, (iii) the fees and expenses are non-duplicative and
reasonably incurred in connection with Indemnitee’s role in the Proceeding
despite the Company’s assumption of the defense, (iv) the Company is not
financially or legally able to perform its indemnification obligations or
(v) the Company shall not have retained, or shall not continue to retain, such
counsel to defend such Proceeding. The Company shall have the right to conduct
such defense as it sees fit in its sole discretion. Regardless of any provision
in this Agreement, Indemnitee shall have the right to employ counsel in any
Proceeding at Indemnitee’s personal expense. The Company shall not be entitled,
without the consent of Indemnitee, to assume the defense of any claim brought by
or in the right of the Company.

(d)                Indemnitee shall give the Company such information and
cooperation in connection with the Proceeding as may be reasonably appropriate.

(e)                The Company shall not be liable to indemnify Indemnitee for
any settlement of any Proceeding (or any part thereof) without the Company’s
prior written consent, which shall not be unreasonably withheld.

(f)                 The Company shall have the right to settle any Proceeding
(or any part thereof) without the consent of Indemnitee.

10.               Procedures upon Application for Indemnification.

(a)                To obtain indemnification, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding. The Company
shall, as soon as reasonably practicable after receipt of such a request for
indemnification, advise the board of directors that Indemnitee has requested
indemnification. Any delay in providing the request will not relieve the Company
from its obligations under this Agreement, except to the extent such failure is
prejudicial.


-6-

--------------------------------------------------------------------------------


(b)                 Upon written request by Indemnitee for indemnification
pursuant to Section 10(a), a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case (i) if a Change in
Control shall have occurred, by Independent Counsel in a written opinion to the
Company’s board of directors, a copy of which shall be delivered to Indemnitee
or (ii) if a Change in Control shall not have occurred, if required by
applicable law (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Company’s board of directors, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Company’s board
of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company’s board of directors, by the
stockholders of the Company. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law.

(c)                 In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 10(b),
the Independent Counsel shall be selected as provided in this Section 10(c). If
a Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Company’s board of directors, and the Company shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Counsel so selected. If a Change in Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of
(i) submission by Indemnitee of a written request for indemnification pursuant
to Section 10(a) hereof and (ii) the final disposition of the Proceeding, the
parties have not agreed upon an Independent Counsel, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 10(b)
hereof. Upon the due commencement of any judicial proceeding pursuant to
Section 12(a) of this Agreement, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(d)                 The Company agrees to pay the reasonable fees and expenses
of any Independent Counsel and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.


-7-

--------------------------------------------------------------------------------


11.                Presumptions and Effect of Certain Proceedings.

(a)                 The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

(b)                 For purposes of any determination of good faith, Indemnitee
shall be deemed to have acted in good faith to the extent Indemnitee relied in
good faith on (i) the records or books of account of the Enterprise, including
financial statements, (ii) information supplied to Indemnitee by the officers of
the Enterprise in the course of their duties, (iii) the advice of legal counsel
for the Enterprise or its board of directors or counsel selected by any
committee of the board of directors or (iv) information or records given or
reports made to the Enterprise by an independent certified public accountant, an
appraiser, investment banker or other expert selected with reasonable care by
the Enterprise or its board of directors or any committee of the board of
directors. The provisions of this Section 11(b) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(c)                 Neither the knowledge, actions nor failure to act of any
other director, officer, agent or employee of the Enterprise shall be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

12.                Remedies of Indemnitee.

(a)                 Subject to Section 12(d), in the event that (i) a
determination is made pursuant to Section 10 of this Agreement that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 8 or 12(c) of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 10 of this Agreement within 90 days after the later of the
receipt by the Company of the request for indemnification or the final
disposition of the Proceeding, (iv) payment of indemnification pursuant to this
Agreement is not made (A) within ten days after a determination has been made
that Indemnitee is entitled to indemnification or (B) with respect to
indemnification pursuant to Sections 4, 5 and 12(d) of this Agreement, within 30
days after receipt by the Company of a written request therefor, or (v) the
Company or any other person or entity takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of competent jurisdiction of his
or her entitlement to such indemnification or advancement of Expenses.
Indemnitee shall commence such proceeding seeking an adjudication within 180
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 12(a); provided, however, that the foregoing
clause shall not apply in respect of a proceeding brought by Indemnitee to
enforce his or her rights under Section 4 of this Agreement. The Company shall
not oppose Indemnitee’s right to seek any such adjudication in accordance with
this Agreement.

(b)                 Neither (i) the failure of the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company,
its board of directors, any committee or subgroup of the board of directors,
Independent Counsel or stockholders that Indemnitee has not met the


-8-

--------------------------------------------------------------------------------


applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct. In the event that a determination shall have been made pursuant to
Section 10 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 12 shall be conducted
in all respects as a de novo trial, on the merits, and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 12, the Company shall, to the fullest extent
not prohibited by law, have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

(c)                 To the extent not prohibited by law, the Company shall
indemnify Indemnitee against all Expenses that are incurred by Indemnitee in
connection with any action for indemnification or advancement of Expenses from
the Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company to the extent Indemnitee is
successful in such action, and, if requested by Indemnitee, shall (as soon as
reasonably practicable, but in any event no later than 30 days, after receipt by
the Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8

(d)                 Notwithstanding anything in this Agreement to the contrary,
no determination as to entitlement to indemnification shall be required to be
made prior to the final disposition of the Proceeding.

13.                Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amounts incurred by Indemnitee, whether for Expenses,
judgments, fines or amounts paid or to be paid in settlement, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the events and transactions giving rise to
such Proceeding; and (ii) the relative fault of Indemnitee and the Company (and
its other directors, officers, employees and agents) in connection with such
events and transactions.

14.                Non-exclusivity. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Company’s certificate of incorporation or bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Company’s certificate of incorporation and
bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change, subject to the restrictions expressly set forth herein or therein.
Except as expressly set forth herein, no right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. Except
as expressly set forth herein, the assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

15.                No Duplication of Payments. The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received payment for such amounts under
any insurance policy, contract, agreement or otherwise.


-9-

--------------------------------------------------------------------------------


16.                Insurance. To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
trustees, general partners, managing members, officers, employees, agents or
fiduciaries of the Company or any other Enterprise, Indemnitee shall be covered
by such policy or policies to the same extent as the most favorably-insured
persons under such policy or policies in a comparable position.

17.                Subrogation. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

18.                Services to the Company. Indemnitee agrees to serve as a
director or officer of the Company or, at the request of the Company, as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of another Enterprise, for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his or her resignation or is removed from
such position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Company’s board of directors or, with respect
to service as a director or officer of the Company, the Company’s certificate of
incorporation or bylaws or the DGCL. No such document shall be subject to any
oral modification thereof.

19.                Duration. This Agreement shall continue until and terminate
upon the later of (a) ten years after the date that Indemnitee shall have ceased
to serve as a director or officer of the Company or as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary of any
other Enterprise, as applicable; or (b) one year after the final termination of
any Proceeding, including any appeal, then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 12

of this Agreement relating thereto.

20.                Successors. This Agreement shall be binding upon the Company
and its successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, executors and administrators. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

21.                Severability. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to court
order or other applicable law, to perform its obligations under this Agreement
shall not constitute a breach of this Agreement. If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (i) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, each
portion of any section of this


-10-

--------------------------------------------------------------------------------


Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

22.                Enforcement. The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.

23.                Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Company’s certificate of incorporation and bylaws and applicable law.

24.                Modification and Waiver. No supplement, modification or
amendment to this Agreement shall be binding unless executed in writing by the
parties hereto. No amendment, alteration or repeal of this Agreement shall
adversely affect any right of Indemnitee under this Agreement in respect of any
action taken or omitted by such Indemnitee in his or her Corporate Status prior
to such amendment, alteration or repeal. No waiver of any of the provisions of
this Agreement shall constitute or be deemed a waiver of any other provision of
this Agreement nor shall any waiver constitute a continuing waiver.

25.                Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or electronic mail or
otherwise delivered by hand, messenger or courier service addressed:

(a)                 if to Indemnitee, to Indemnitee’s address, facsimile number
or electronic mail address as shown on the signature page of this Agreement or
in the Company’s records, as may be updated in accordance with the provisions
hereof; or

(b)                 if to the Company, to the attention of the Chief Executive
Officer or Chief Financial Officer of the Company at 4665 Business Center Drive,
Fairfield, California 94543, or at such other current address as the Company
shall have furnished to Indemnitee, with a copy (which shall not constitute
notice) to Robert F. Kornegay, Wilson Sonsini Goodrich & Rosati, P.C., 650 Page
Mill Road, Palo Alto, California 94304.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, when
directed to the relevant electronic mail address, if sent during normal business
hours of the recipient, or if not sent during normal business hours of the
recipient, then on the recipient’s next business day.


-11-

--------------------------------------------------------------------------------


26.                Applicable Law and Consent to Jurisdiction. This Agreement
and the legal relations among the parties shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court of Chancery, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, Corporation Service Company,
Wilmington, Delaware as its agent in the State of Delaware as such party’s agent
for acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court of
Chancery, and (v) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Delaware Court of Chancery has been
brought in an improper or inconvenient forum.

27.                Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. This
Agreement may also be executed and delivered by facsimile signature and in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

28.                Captions. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

(signature page follows)

 


-12-

--------------------------------------------------------------------------------


The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

COPART, INC.

 

 

(Signature)

 

 

(Print name)

 

 

(Title)

 

[INSERT INDEMNITEE NAME]

 

 

(Signature)

 

 

(Print name)

 

 

(Street address)

 

(City, State and ZIP)

 

(signature page Indemnification Agreement)

--------------------------------------------------------------------------------